DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claims 1-4, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN Pub. No. 208865174U) in view of Tilbor et al. (herein “Tilbor”; US Pat. No. 6,793,555 B1).
Regarding claim 1, Chen discloses a toy vehicle (Fig. 1), comprising: a chassis (Fig. 2); a front wheel base (Fig. 1, item 2); a suspension system that adjustably secures the front wheel base to the chassis in a manner that provides two operational modes: a first mode where the front wheel base is freely, resiliently supported below the chassis (Fig. 2); and a second mode where the front wheel base is posable by a user for different types of vehicle mobility, the suspension system retaining poses when the toy vehicle is operating in the second mode (Fig. 3 and page 3 of machine translation, specifically the first full paragraph).  It is noted that Chen does not specifically disclose that the vehicle includes a second mode wherein the vehicle is selectively posable by a user over a range of orientations.  However, Tilbor discloses a very similar vehicle wherein in a second mode, the vehicle is selectively posable by a user over a range of orientations (col. 4, lines 27-36).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to make the second mode include the ability to selectively pose the vehicle by a user over a range of orientations as taught by Tilbor because doing so would be applying a known technique (making the vehicle posable over a range of orientations) to a known product (a vehicle that can move the chassis up and down) 
Regarding claim 2, the combined Chen and Tilbor disclose that the front wheel base comprises: a front axle; and two front wheels positioned on opposite ends of the front axle (Chen: Fig. 1, item 2).
Regarding claim 3, the combined Chen and Tilbor disclose that a rear wheel base, the rear wheel base including a rear axle that is longitudinally spaced from a front axle included in the front wheel base (Chen: Fig. 1, item 3), wherein the suspension system allows the front axle to move independently from the rear axle (Tilbor: Fig. 7 vs. Fig. 5).
Regarding claim 4, the combined Chen and Tilbor disclose that the suspension system comprises: a transfer case operable to switch the toy vehicle between the first mode and the second mode (Chen: Fig. 1, item 1; noting this can be the “transfer case” because it “transfers” orientation to the front and rear axles), wherein the front wheel base is rigidly secured to the transfer case (Chen: Figs. 2 and 4; connected by items 11, 21 and 13, rigidly by at least 21 and 13).
Regarding claim 11, the combined Chen and Tilbor disclose a normalizing assembly that extends between the front wheel base and the transfer case, the normalizing assembly preventing unlimited and inadvertent rotation of the front wheel base (Chen: Fig. 3, item 13; noting the structure provides the functionally claimed language).
Regarding claim 12, the combined Chen and Tilbor disclose a front trailing arm that connects the front wheel base to the transfer case, the front trailing arm being movable longitudinally with respect to at least one of the front wheel base and the transfer case  to permit limited rotation of the front wheel base with respect to the transfer case (Chen: Fig. 3, item 13 and page 3 of machine translation, 4th full paragraph; noting the structure provides the functionally claimed language).  It is noted that the combined Chen and Tilbor do not specifically disclose a pair of front trailing arms.  However, Chen discloses one trailing arm (Fig. 1, item 13).  In addition, regarding using a second trailing arm, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that use a second trailing arm would not produce unexpected results: that is, the second trailing arm would provide “stability of the connection” between the transfer case and the axle much like the first arm (see Chen: page 3 of machine translation, 4th full paragraph).
Regarding claim 14, Chen discloses a toy vehicle, comprising: a chassis (Fig. 1; noting dictionary.com defines “chassis” as “the frame, wheels, and machinery of a motor vehicle, on which the body is supported”); a front wheel base (Fig. 1, item 2); a rear wheel base (Fig. 1, item 3); and a suspension system that adjustably secures the front wheel base and the rear wheel base to the chassis in a manner that provides two operational modes: a first mode where the front wheel base and the rear wheel base are each freely, resiliently supported below the chassis (Fig. 2); and a second mode where the front wheel base and the rear wheel base can be posable by a user, wherein the suspension system permits the front wheel base and the rear wheel base to retain poses when the toy vehicle is operating in the second mode (Fig. 3 and page 3 of machine translation, specifically the first full paragraph). It is noted that Chen does not specifically disclose that the vehicle includes a second mode wherein the  selectively and independently posable by a user over a range of orientations.  However, Tilbor discloses a very similar vehicle wherein in a second mode, the vehicle is s selectively and independently posable by a user over a range of orientations (col. 4, lines 27-36 and Fig. 5 vs. 7 showing independent operation of the front and rear axle).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to make the second mode include the ability to selectively and independent pose the vehicle by a user over a range of orientations as taught by Tilbor because doing so would be applying a known technique (making the vehicle posable over a range of orientations, the front and rear axle operated independent from each other) to a known product (a vehicle that can move the chassis up and down having a front and rear axle) ready for improvement to yield predictable results (making the vehicle selectively and independently posable over a range of orientations so that the vehicle can perform a variety of stunts and versatility in operation – see Tilbor: col 4, lines 27-36).  
Regarding claim 15, the combined Chen and Tilbor disclose that the suspension system permits the front wheel base to be posed independently from the rear wheel base (Tilbor: Fig. 5 vs. Fig. 7).
	Regarding claim 16, the combined Chen and Tilbor disclose that the front wheel base includes a front axle, the rear wheel base includes a rear axle that is longitudinally spaced from the front axle (Chen: Fig. 1, items 2 and 3), and the suspension system allows the front axle to move independently from the rear axle (Tilbor: Fig. 5 vs. Fig. 7).

Allowable Subject Matter
Claims 5-10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711